Exhibit 10.21

MOBILEIRON, INC. SEVERANCE 

BENEFIT PLAN PARTICIPATION

NOTICE

To:  Daniel Fields

You have been designated as eligible to be a Participant in the MobileIron, Inc.
Severance Benefit Plan. A copy of the Plan document is attached to this
Participation Notice. The terms and conditions of your participation in the Plan
are as set forth in the Plan document and this Participation Notice, which
together constitute the Summary Plan Description for the Plan.

The table below designates the benefits you are eligible to receive pursuant to
the Plan.

 

Salary Continuation

Maximum Duration of
COBRA Payment
Period

Percentage of
Outstanding Equity
Awards That Will
Accelerate

Qualifying Termination that is NOT a Change in Control Termination

6  
months
of your
Monthly Base Salary

6 months

0%

Qualifying Termination that is a Change in Control Termination

12 months of your Monthly Base Salary

12 months

100%

 

The definition of “Constructive Termination” for the purpose of this
Participation Notice is hereby defined as follows:

“Constructive Termination” means the Participant resigns (resulting in a
Separation from Service) because one of the following events or actions is
undertaken without the Participant’s written consent:

(i)        a reduction of more than 20% or more in the Participant’s annual base
salary (unless pursuant to a salary reduction program applicable to all
similarly situated employees);

(ii)       a non-temporary relocation of the Participant’s business office to a
location that increases the Participant’s one-way commute by more than 50 miles
from the primary location at which the Participant performed duties at the time
of Constructive Termination;





--------------------------------------------------------------------------------

 



(iii)      a material breach by the Company or any successor entity of the Plan
or any employment agreement between the Company and the Participant; or

(iv)      a material reduction of Participant’s duties, authority or
responsibilities relative to Participant’s duties, authority or responsibilities
as in effect immediately prior to such reduction, provided that such a
“reduction” will not be deemed to occur if Participant’s duties, authority and
responsibilities with respect to the successor subsidiary or division of the
parent entity following a Change in Control are substantially similar to
Participant’s duties, authority and responsibilities with respect to the
business of the Company immediately prior to the Change in Control.

An event or action will not give the Participant grounds for Constructive
Termination unless (A) the Participant gives the Company written notice within
30 days after the initial existence of the event or action that the Participant
intends to resign in a Constructive Termination due to such event or action; (B)
the event or action is not reasonably cured by the Company within 30 days after
the Company receives written notice from the Participant; and (C) the
Participant’s Separation from Service occurs within 90 days after the end of the
cure period.

In addition to other terms defined in the Plan document, the definitions on
Attachment A to this Participation Notice are used to define the benefits to
which you are entitled under the Plan.

By accepting participation in the Plan, you represent that you have either
consulted your personal tax or financial planning advisor about the tax
consequences of your participation in the Plan, or you have knowingly declined
to do so.

Please return to the Company a copy of this Participation Notice signed by you
and retain a copy of this Participation Notice, along with the Plan document,
for your records.

 

 

 

/s/ Daniel Fields

 

(Signature)

 

 

 

Daniel Fields

 

(Print Name)

 

 

 

12/29/2015

 

(Date)

 





2.

--------------------------------------------------------------------------------

 



Attachment  A

“Monthly Base Salary” means the Participant’s monthly base salary in effect
immediately prior to date of the Qualifying Termination, ignoring any reduction
that forms the basis for Constructive Termination.

“Qualifying Termination” means a Change in Control Termination or any other
Involuntary Termination Without Cause.

“Change in Control Termination” means (i) an Involuntary Termination Without
Cause, or (ii) a Constructive Termination, in either case that occurs within the
period starting three months prior to a Change in Control and ending on the
first anniversary of the Change in Control.

“Involuntary Termination Without Cause” means a Participant’s involuntary
termination of employment by the Company, resulting in a Separation from
Service, for a reason other than death, disability, or Cause.

“Cause” means any of the following events: (i) Participant’s willful failure
substantially to perform his or her duties and responsibilities to the Company;
(ii) willful breach of any obligation under any written agreement with the
Company that is not cured within 30 days of written notice to the Participant;
(iii) Participant’s deliberate violation of a Company policy, or commission of
any felony or any act of fraud, embezzlement, dishonesty or any other willful
misconduct, that has caused or is reasonably expected to result in material
injury to the Company; or (iv) material unauthorized use, disclosure or
misappropriation by Participant of any proprietary information, trade secret or
other asset of the Company or entrusted to the Company by a third party.

3.

--------------------------------------------------------------------------------